NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                                 FEB 18 2015

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

HARRY BOON,                                      No. 12-56639

              Plaintiff - Appellant,             D.C. No. 2:11-cv-08206-R-CW

  v.
                                                 MEMORANDUM*
CANON BUSINESS SOLUTIONS, INC.,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                            Submitted October 6, 2014**
                               Pasadena, California

Before: PREGERSON, TALLMAN, and BEA, Circuit Judges.

       Appellant Harry Boon brought suit against his former employer, Canon

Business Solutions alleging that it failed to pay for his “off-the-clock” work.

Boon’s claim was dismissed by the district court after a Fed. R. Civ. Proc. 12(b)(6)


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion for failure to state a claim for relief. We review the district court’s decision

de novo, construing the facts in the light most favorable to the appellant. Starr v.

Baca, 652 F.3d 1202, 1205 (9th Cir. 2011); AE ex rel. Hernandez v. Cnty. of

Tulare, 666 F.3d 631, 636 (9th Cir. 2012).

       Boon filed his initial complaint in Los Angeles County Superior Court. It

was removed to federal court by Canon, which promptly moved to dismiss. The

district court granted Canon’s motion. Boon subsequently filed a First Amended

Complaint, which the district dismissed with leave to amend. In doing so, the

district court held that Boon failed to “allege[] the amount of wages accrued and

unpaid,” approximate “the hours worked for which these wages were not

received,” and “estimate as to how much uncompensated time was spent, how

often, and at what rate.” Boon nonetheless filed a Second Amended Complaint

substantially similar to the first. The court again dismissed the complaint; this time

without leave to amend. Boon argues that the district court improperly required

him to include “the amount of wages accrued and unpaid at the time the

employment relationship terminated.” In light of our recent opinion in Landers v.

Quality Communications, Inc., 771 F.3d 638, 644-45 (9th Cir. 2014), we agree.

       To survive a motion to dismiss, Boon’s claim “must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its


                                            2
face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 554, 570 (2007)). This principle rests on two pillars of

interpretation. First, the requirement that courts must accept as true all of the

allegations contained in a complaint does not extend to “threadbare recitals of the

elements of a cause of action, [that are] supported by mere conclusory statements.”

Id. Second, a complaint must state a plausible claim for relief to survive a motion

to dismiss, the “sheer possibility that a defendant has acted unlawfully” is

insufficient. Id. Landers, for the first time, articulated this Court’s requirements

for stating a wage claim under Twombly and Iqbal. Landers held that “detailed

factual allegations regarding the number of overtime hours worked are not required

to state a plausible claim.” Landers, 771 F.3d at 644. This is inconsistent with the

district court’s requirement that Plaintiff’s complaint must contain an estimate of

“how much uncompensated time was [worked], how often, and at what rate” to

survive a motion to dismiss. Landers also held that plaintiffs in these types of

cases must allege facts demonstrating that there was at least one workweek in

which they worked in excess of forty hours and were not paid overtime wages.

Boon identified tasks for which he was not paid and alleged that he regularly

worked more than eight hours in a day and forty hours in a week. Considering the

facts in the light most favorable to Boon, his allegations satisfy the pleading


                                           3
requirements of Landers at this stage of the litigation. Thus, we remand this case

for further proceedings.

      REVERSED AND REMANDED.




                                         4